DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s amendment to claims 1, 2, 4-5, in the reply filed on 11/23/2020 is acknowledged; claims 3, 7-9, 11-20 is cancelled; claims 21-22 are newly added.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Cheng, Rius, North in addition to previously relied on references below.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “vacuum check;” should be “vacuum chuck.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "wherein the pressure controller is adapted to detect a flow rate through the pressure controller" in the claim.  It is unclear how the controller detects flow through itself. Examiner will interpret broadly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,191,035 to Cheng et al (“Cheng”) in view of US 2008/0282975 to Rius and US 2006/0011297 to Kim. 
Claim 1: Morita discloses a substrate processing apparatus, comprising: a process chamber (1 [process chamber], Fig. 1) which defines a process volume (inside 1); a vacuum chuck support (4 [heater platen]) for vacuum supporting a substrate (3 [wafer]) disposed within the process volume (inside 1, see col. 3, lines 58-62 where 4 provides chucking vacuum); a variable flow valve (107 [MFC mass flow controller]) in fluid communication with the vacuum chuck (4, see col. 4), wherein the variable flow control valve (107) is disposed on a fluid flow path (12 [pipe]) upstream from the vacuum chuck (4, lines 13-17); a pressure controller (14 [pressure gauge]) comprising a pressure detector (14) disposed in the fluid flow path upstream from the vacuum chuck (4, see Fig. 1) and located on the fluid flow path (lower part of 12) between the variable flow valve (107) and the vacuum chuck (4, see Fig. 1); a flow restricting valve (106 [throttle valve]) 
However Cheng does not disclose the pressure controller also comprises a flow rate detector; the second valve disposed downstream of the flow restricting valve.  Yet Cheng teaches that other piping and plate arrangements may employ or be adapted to be employed (see col. 4, lines 16-21), which indicates rearrangement of parts is possible. 
Rius discloses a controller ([controller], Fig. 1) comprises a flow rate detector (86 [flow sensor]) and a pressure detector (88 [pressure sensor]) for the purpose of controlling the vacuum level in the component during treatment (see para. [0097]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow rate detector with pressure detector as part of the controller as taught by Rius with motivation to control the vacuum level in the component during treatment. 
Regarding second valve and flow restrictor placement, Kim teaches that the arrangement of the various valves are not limited to a particular arrangement, and can be 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the rearrangement of parts options as taught by Kim with motivation to depend on the characteristics and objects of the apparatus. 
Claim 2: The apparatus of Cheng in view of Rius and Kim discloses the vacuum pump (9, Fig. 1, Cheng) appears to be in fluid communication with the flow restricting valve (see Fig. 1).
Claim 3: (Cancelled).
Claim 4: The apparatus of Cheng in view of Rius and Kim discloses the control volume is separate from the process volume (see col. 4, lines 20-35, col. 3, lines 10-20).
Claim 5: The apparatus of Cheng in view of Rius and Kim discloses wherein the control volume (inside 4, Fig. 1, Cheng) is in fluid communication with the variable flow valve (107, Fig. 1 where the pipes are connected).
Claim 6: The apparatus of Cheng in view of Rius and Kim discloses wherein the control volume (inside 4, Fig. 1, Cheng) is in fluid communication with the flow restricting valve (106, see Fig. 1, where pipes are connected).
Claims 7-9: (Cancelled).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Rius and Kim as applied to claims 1, 2, 4-6 above, and in view of US 2006/0289432 to Morita et al (“Morita”).
Claim 10: The apparatus of Cheng in view of Rius and Kim does not explicitly disclose wherein the flow restricting valve is a fixed flow valve.
However Morita discloses wherein a flow restricting valve (33 [switch valve], Fig. 5) is a fixed flow valve (33, see para. [0053] where 33 exhausts gas from the space at a fixed flow rate) for the purpose of the wafer receiving uniform treatment over the entire surface (see para. [0053]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the kind of valve taught by Morita to be a fixed flow type valve with motivation to have the wafer received uniform treatment over the entire surface.
Claims 11-20: (Cancelled).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Rius and Kim as applied to claims 1, 2, 4-6 above, and in view of US 2006/0135047 to Sheydayi. 
New Claim 21: The apparatus of Cheng in view of Rius and Kim does not explicitly disclose further comprising a check valve disposed downstream of the pressure controller and upstream of the vacuum chuck.
Sheydayi discloses further comprising a check valve (194 [check valve], Fig.  1A) disposed downstream of a pressure controller (182 [pressure gauge]) and upstream of a vacuum chuck (116 [platen], see Fig. 1A) for the purpose of indicating pressure to a regulating assembly (see para. [0060]) and/or not allowing flow under certain conditions (see para. [0065]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the check valve and configuration as taught by Sheydayi with motivation to indicate pressure to a regulating assembly and/or not allowing flow under certain conditions.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Rius and Kim as applied to claims 1, 2, 4-6 above, and in view of US 2009/0101214 to North et al (“North”). 
New Claim 22: The apparatus of Cheng in view of Rius and Kim discloses further comprising a fluid source (disclosed as “argon source”, see col. 4, lines 13-16, Cheng) positioned upstream of the variable flow valve (107), the fluid source (“argon source”) configured to deliver an inert gas (see col. 4, lines 13-16).
However the apparatus of Cheng in view of Rius and Kim does not explicitly disclose the fluid source configured to deliver an inert gas a pressure within a range of about 15 psi to about 45 psi.
North discloses a fluid source (18 [gas source], Fig. 1) configured to deliver a gas a pressure within a range of about 20 psi to about 100 psi (see para. [0005]) for the purpose of adjusting or having variable pressure of the stream of gas conveyed to the inlet to achieve the required flow rates to the outlets (see para. [0005-0006]). It is noted that North’s range overlaps the claimed range. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the flow requirements as .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718